Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 14 and 25 the meets and bounds of the limitation of the “sleeve longitudinally extends to the lower end of the tapered section” is unclear because claim 20 and 21 contradict the “to” by claiming the sleeve extends “beyond”.  It is unclear if the sleeve extends only “to” tapered section or if the sleeve can extend beyond the tapered section.  If the sleeve can extend beyond the tapered section, as seems to be the case, it could be clarified by the sleeve extending --at least to--.  In claim 26, the final paragraph is confusing because as understood, the upper end of the recess would not meet with the lower end of the tapered section to form the “reference plane”.  And it is unclear how there would be a 15% difference between the reference plane and the upper end of the recess because they are defined as the same location.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 17-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehm (DE 30 06 480 A1).  In considering the second embodiment shown in Fig. 3, Rehm discloses a fastener comprising: a main body with a through hole (18) including a tubular portion (17) and, a split portion with at least two expandable members (52) extending from a lower end of a tubular portion.  The split portion includes a tapered section tapering towards the tubular portion forming an upper end with a lesser diameter than a lower end, an annular recess defining a neck section between the tapered section and the tubular portion with a diameter less than the tubular portion and, a cylindrical base section.  An expansion sleeve (50) is received in the annular recess to annularly surround the split portion and it extends to, and beyond, a lower end of the tapered section, the base section and any “reference plane”.  And the left hand side of Fig. 3 shows the sleeve extends to a lower end of the tapered section after being set with an expansion plug (13).  The expansion sleeve has a cylindrical external shape and an internal surface that mates with the tapered section.  The sleeve formed by rolling is a product-by-process limitation where it is only the final product which is considered.
                                         
    PNG
    media_image1.png
    695
    744
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rehm as applied to claim 14 above, and further in view of Ricketts (US 8,974,163).  Rehm does not show the details for the expansion sleeve to include a ring portion with a plurality of segments and a slit.  Ricketts discloses a fastener similar to Rehm including a sleeve (118) but, in Ricketts the sleeve is disclosed to includes a ring portion (118a) with a plurality of segments (118b) extending from the ring portion and, a longitudinal slit (126).  Before the effective filing date of the claimed invention it would have been obvious for one ordinary skill in the art to form the sleeve of Ricketts with a ring portion, a plurality of segments and, a slit as disclosed in Ricketts because both are for the same purpose in a same field of endeavor so replacing one for the other would yield the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crawford (US 4,917,552) is of particular interest for showing another example of an expansion sleeve surrounding a tapered split portion.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677